Exhibit THIRD AMENDMENT TO CREDIT AGREEMENT THIS THIRD AMENDMENT TO CREDIT AGREEMENT (this “Amendment”), dated as of April 24, 2009, is by and amongCENVEO CORPORATION, a Delaware corporation (the “Borrower”),CENVEO, INC., a Colorado corporation (“Holdings”),the financial institutions listed on the signature pages of this Amendment as “Lenders” (the “Lenders”), and BANK OF AMERICA, N.A., as administrative agent on behalf of the Lenders under the Credit Agreement (as hereinafter defined) (in such capacity, the “Administrative Agent”), Swing Line Lender and L/C Issuer (as such terms are defined in the Credit Agreement). W I T N E S S E T H WHEREAS, the Borrower, Holdings, the Lenders and the Administrative Agent are parties to that certain Credit Agreement dated as of June 21, 2006, as amended by the First Amendment to Credit Agreement, dated as of March 7, 2007, and the Second Amendment to Credit Agreement, dated as of August 27, 2007 (as so amended and as further amended, modified, extended, restated, replaced, or supplemented from time to time to but excluding the date hereof, the “Existing Credit Agreement”); WHEREAS, the Borrower has requested that the Required Lenders amend certain provisions of the Credit Agreement; and WHEREAS, the Required Lenders are willing to make such amendments to the Credit Agreement, subject to the terms and conditions set forth herein. NOW, THEREFORE, in consideration of the agreements hereinafter set forth, and for other good and valuable consideration, the receipt and adequacy of which are hereby acknowledged, the parties hereto agree as follows: ARTICLE I DEFINITIONS 1.1Capitalized terms used herein and not otherwise defined herein shall have the meanings ascribed thereto in the Existing Credit Agreement as amended hereby (as so amended and as otherwise amended, modified, extended, restated, replaced, or supplemented from time to time, the “Credit Agreement”). ARTICLE II AMENDMENTS TO CREDIT AGREEMENT 2.1Amendments to Credit Agreement.Subject to the satisfaction of the conditions precedent set forth in Section 4.1 below, from and after the Third Amendment Effective Date (as hereinafter defined), the Existing Credit Agreement is hereby amended as follows: (a)The definition of “Acquisition Debt” contained in Section 1.01 of the Existing Credit Agreement is amended by inserting the phrase “or Section 7.02(m)” immediately after the reference to “Section 7.02(j)”. (b)The definition of “Applicable Commitment Fee Percentage” contained in Section 1.01 of the Existing Credit Agreement is amended and restated in its entirety to read as follows: “Applicable Commitment Fee Percentage” means, at any time, in respect of the Revolving Credit Facility, (a) from the Closing Date to the Third Amendment Effective Date, the rate per annum determined in accordance with the definition of “Applicable Commitment Fee Percentage” set forth in this Section 1.01 prior to the effectiveness of the Third Amendment and (b) thereafter, 0.75% per annum. (c) The last sentence of the definition of “Applicable Percentage” contained in Section 1.01 of the Existing Credit Agreement is amended by deleting the phrase “set forth opposite the name of such Lender on
